DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/21/2020.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
CLAIMS
1. (currently amended) A new lensing system mechanism comprising: a) One or more acousto-optic modulator(s) b) A transparent (or semi-transparent) substrate(s) where the modulation is applied c) A non-parallel standing wave being propagated in the substrate.
2. (previously presented) The system of claim 1 wherein the acousto-optic modulators are placed sequentially to produce a lensing pipeline.
3. (currently amended) The system of claim 1 wherein the modulators create a concentric standing wave.
4. (currently amended) The system of claim 1 wherein the modulators creates a deformed wave that corrects for astigmatism.
.
6. (currently amended) The system of claim 1 wherein the lens/es adjust for angular stabilization.
7. (currently amended) The system of claim 1 wherein the system is enhanced with an eye tracker.
8. (currently amended) The system of claim 1 wherein the system is enhanced distance sensor.
9. (currently amended) The system of claim 1 wherein the lens/es have a reflective surface.
10. (currently amended) The system of claim [[1]]2 wherein the lenses also have a traditional lens mixed in the pipeline.
11. (currently amended) The system of claim [[1]]2 wherein the pipeline also has a mirror.
12. (currently amended) The system of claim [[1]]2 wherein the pipeline inverts [[the]]an image.
13. (currently amended) The system of claim 1 wherein the system is mounted directly over an imaging sensor or imager.
14. (currently amended) The system of claim 1 wherein the substrate(s) are flexible (contact lenses).
15. (currently amended) The system of claim 1 wherein the system is embedded into a flexible structure (contact lenses).
wherein the system comprises piezo transducer(s), wherein the piezo transducers are excited remotely through RF rather than direct wiring.
17. (currently amended) The system of claim 1 wherein the [[invention]]system is mounted on eyewear.
18. (currently amended) The system of claim 1 wherein the [[invention]]system is mounted on a helmet.
19. (currently amended) The system of claim 1 wherein the [[invention]]system is mounted on contact lenses.
20. (currently amended) The system of claim 1 wherein the [[invention]]system is mounted on a telescope or as part of a stage in a telescope.
21. (currently amended) The system of claim 1 wherein the excitation of the substrate is accomplished by an RF transducer rather than an acoustic transducer or using a magnetic transducer[[.]], [[I]]in other words, phonons, polaritons or magnons can be used depending on the material excitation properties.
22. (currently amended) The system of claim 1 wherein the substrate is liquid.
23. (currently amended) The system of claim 1 where a temperature sensor is used to compensate for changes in the substrate.
24. (currently amended) The system of claim 1 where an imager is used to tune or provide control feedback to the lens.
25. (previously presented) The system of claim 1 where the lenses are used to automatically hide specs of dust or scratches deposited on the lens.
.
27. (currently amended) The system of claim 1 where an imager is added, and the lens is used to temporarily block high intensity events by redirecting the rays out of the area of the imager.
28. (currently amended) The system of claim 1 where the lens is used to create a simulated aperture by redirecting some of the rays out of the imager (or eye).
29. (currently amended) The system of claim 1 where the lens is used to redirect images to areas of the imager (or eye) that are functioning[[.]], [[T]]this could be used for users with macular degeneration.
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 1, Weber et al. (US 5,465,171) discloses a new lensing mechanism comprising: a) One or more acousto-optic modulator(s) (Fig. 1A, modulator 10, Col. 3, lines 15-60) b) A transparent (or semi-transparent) substrate(s) where the modulation is applied (Fig. 1A, dielectric substrate 25), and a standing wave being propagated (Col. 3, lines 40-45, Col. 4, lines 21-25).
	However Weber et al. does not specifically disclose “c) A non-parallel standing wave being propagated in the substrate”.
Additionally, neither Presby (US 5,757,987), Thornton et al. (US 4,802,182), Then et al. (US 11,043,627), Then et al. (US 2020/0119255), Young et al. (US 4,979,176), Zhang et al. (US 2015/0338718), Maeng et al. (US 9,188,953), Maeng (US 2013/0050788), Han et al. (US 9,069,228), Han et al. (US 2013/0050787), Han et al. (US 8,873,131), Han et al. (US 2013/0003066), Li et al. (US 2014/0204454), Unrath et 
	Claims 1-29 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a lensing system mechanism comprising “A non-parallel standing wave being propagated in the substrate”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-29 are allowable due to pendency on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872